Citation Nr: 1434884	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  08-17 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for cervical spondylosis, claimed as neck pain.

2.  Entitlement to service connection for a painful neck nodule.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from January 1996 to July 2004, with additional service reported from January 1992 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran's initial claim was for service connection for neck pain.  The scope of the Veteran's claim for service connection for "neck pain" includes any disability of the neck that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the claim has been recharacterized as stated on the title page. 

In June 2009 the Veteran testified at a hearing before a Veterans Law Judge.  The Veterans Law Judge who conducted that hearing has since retired.  The Veteran was notified of that fact.  As a result, she was given the opportunity to provide testimony before the undersigned Veterans Law Judge.  Said hearing occurred via a Travel Board hearing in June 2014.  Transcripts of both hearings have been included in the claims folder.

The Veteran's claim for service connection for cervical spondylosis, claimed as neck pain, was remanded in October 2009 and March 2013 for additional development.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that at the June 2014 personal hearing the Veteran testified that she continues to receive treatment for the claimed neck disability on appeal at the Topeka, Kansas, VA Medical Center (VAMC).  While a May 2014 rating decision noted that Topeka VAMC treatment records had been associated with the claims file in May 2014, review of the paper and electronic claims files show no VA treatment records dated after January 2008.  To ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration the case must be remanded to obtain updated VA treatment records for consideration in the Veteran's appeal.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The AOJ should also request that the Veteran identify any private treatment she receives for her neck.

Next, the service treatment records show that when the Veteran was treated for neck pain in August 2003, the clinician noted a painful knot at the back of her neck.  On separation report of medical history dated in February 2004 the Veteran reported a history of a knot on the neck for seven months for which she was given a profile and treated with medication.  A tender nodule was noted on the neck at the 2010 VA examination.  Thus, adjudication of this theory of entitlement for her claimed "neck pain" is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Ongoing VA treatment records from Topeka VAMC dating since January 2008 should be obtained and associated with the claims file.  

In addition, ask the Veteran to provide the names and addresses of all medical care providers who have treated her for the claimed neck disability.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already of record.  

2.  Schedule the Veteran for a VA skin examination to determine the nature of any nodule on the neck.  The claims file must be reviewed by the examiner in conjunction with the examination.  Following review      of the claims file and examination of the Veteran, the examiner should indicate whether any nodule on the neck identified on the examination and/or the nodule noted during the 2010 VA examination, is at least as likely as not (50 percent probability or greater) a continuation of the nodule of the neck noted in service, or whether the neck nodule is otherwise related to her military service.  

3.  After the development requested above as well as any additional development deemed necessary has been completed to the extent possible, the record should     again be reviewed, to include consideration of service connection for a nodule on the neck in addition to  cervical spondylosis.  If the claims remain denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



